Exhibit 10.1

AMENDMENT NO. 1 TO
 
ESCROW DEPOSIT AGREEMENT
 
THIS AMENDMENT NO. 1 TO ESCROW DEPOSIT AGREEMENT, dated as of May 13, 2015, is
by and among Code Rebel Corporation, a Delaware corporation (the “Company”),
Burnham Securities Inc., a Delaware corporation (the “Underwriter”), and
Signature Bank, a New York State chartered bank (the “Escrow Agent”).
 
R E C I T A L S
 
The Company, the Underwriter and the Escrow Agent are parties to an Escrow
Deposit Agreement, dated as of May 4, 2015, as amended (the “Agreement”).  Terms
defined in the Agreement and used but not otherwise defined herein shall have
the meanings given to them in the Agreement.
 
The Company, the Underwriter and the Escrow Agent wish to amend the Agreement as
provided herein.
 
THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
 
1.           Section 1(a) of the Agreement is hereby deleted therefrom, and the
following language is hereby inserted therein in lieu thereof (which includes
new language underlined below):
 
The Underwriter and the Company shall instruct Subscribers to deliver to the
Escrow Agent checks made payable to the order of “Signature Bank, as Escrow
Agent for Code Rebel Corporation,” or funds by wire transfer to Signature Bank,
ABA No. 026013576, 261 Madison Avenue, New York, New York 10016, for credit to
Signature Bank, as Escrow Agent for Code Rebel Corporation, Account No.
1502549061, in each case with the name and address of the individual or entity
making payment. All checks received the Underwriter from purchasers will be
delivered by the recipient thereof to Signature Bank for deposit into the escrow
account not later than 12:00 p.m. on the business day immediately following
receipt. In the event any Subscriber’s address is not provided to Escrow Agent
by the Subscriber, then the Company agrees to promptly provide Escrow Agent with
such information in writing. The checks or wire transfers shall be deposited
into a non-interest-bearing account at Signature Bank entitled “Code Rebel
Corporation, Signature Bank, as Escrow Agent” (the “Escrow Account”).
 
2.           All other terms and conditions of the Agreement shall remain in
full force and effect without modification.
 
[Remainder of page intentionally left blank; signature page follows.]

 
-1-

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO ESCROW DEPOSIT AGREEMENT
 
(Signature Page)
 
This Amendment has been duly executed on the date hereinabove set forth.
 
CODE REBEL CORPORATION
 
By: /s/ Arben
Kryeziu                                                                
Name: Arben Kryeziu
Title: Chief Executive Officer
 
BURNHAM SECURITIES INC.
 
By: /s/ Hugh Dunkerley                                                      
Name: Hugh Dunkerley
Title: Managing Director
 
SIGNATURE BANK
 
By: /s/ Steven
Deneff                                                                
Name: Steven Deneff
Title: Vice President
 
By: /s/ Cliff Broder                                                      
Name: Cliff Broder
Title: Senior Vice President
 